Citation Nr: 1827368	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, chronic obstructive pulmonary disease (COPD), and emphysema.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1977 to February 1977.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for asthma and COPD.  

The Court of Appeals for Veterans Claims has held that a Veteran does not merely file a claim for service connection benefits based upon a particular diagnosis named on an application for benefits, such as asthma in this case, but makes a general claim for compensation based upon the type of affliction posed, or reasonably encompassed, by that named disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  On this basis, the Board has recharacterized the Veteran's appeal as listed above. 

This appeal was subject to a prior remand by the Board in August 2016 to ensure compliance with due process requirements.  The evidentiary record has not been adequately developed, and an additional remand is now necessary.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of history, the Veteran served on active duty for a short period in January and February 1977.  At the time of his enlistment examination, the Veteran completed a Report of Medical History form, indicating that he had experienced asthma, shortness of breath, and pain or pressure in his chest.  The examiner then noted asthma, shortness of breath (SOB), and chest pain existing with exercise, but the Veteran took no medication for the condition and denied use of an inhaler.  The Veteran was noted to be a smoker at the time, and was listed as being in fair health because of difficulty breathing.  During clinical evaluation, the physician noted inspiratory high pitched sounds with deep inspiration.  The enlistment examination report then reflects some doubt or uncertainty about the Veteran's medical qualification for enlistment.  In multiple locations on the examination form, the examiner noted that the Veteran's abnormal lung condition would be a disqualifying defect, but then changed those responses to reflect no disqualifying defect, initialing or signing a majority of the changes ultimately finding the Veteran to be qualified for enlistment.  Service treatment records.

The Veteran also submitted a statement from a private physician at the time stating that he "does not and never has had asthma."  Private medical statement, December 1976.  

The Veteran has since credibly reported that he had trouble doing the exercises in boot camp because of breathing difficulty, although he does not remember being diagnosed by a doctor as having asthma.  See VA examination, December 2012.  

The Veteran was discharged from active service after only twenty days of his enlistment period.  In February 1977, he signed a statement that he was physically qualified for separation from active duty and that no defect had been noted which would disqualify him from the performance of his duties.  If the Veteran disagreed, he was informed that he would be further evaluated and must be found unfit to perform his duties at the time that he was separated should he wish to pursue a Navy pension or disability benefits, although he could seek VA disability benefits after separation.  The Veteran did not disagree, and was discharged from active duty on February 8, 1977. 

The Veteran asserts that his military discharge was expressly due to his asthma worsening during his basic training.  See VA treatment note, March 2010.  The Board finds it reasonable to conclude that the Veteran's early discharge was in some way related to his asthma symptoms, but this is not factually substantiated by the record at this point.  There are no service treatment records describing complaint, diagnosis, or treatment for any respiratory condition at any time during service.  The Veteran also signed a statement regarding the absence of disqualifying defects at the time of his separation from service.  Service treatment records.  Nonetheless, the Board finds that VA's duty to assist requires efforts to obtain the service personnel records, as they may expressly describe the reason for discharge, including potentially describing pertinent symptoms that may have been experienced by the Veteran at the time.  For this reason, service personnel records must be sought, and associated with the claims file if obtainable.  38 C.F.R. § 3.159(c)(2) (2017).  

The Board also finds that the medical opinions of record are inadequate for a service connection determination.  Specifically, the December 2012 opinion diagnosed COPD, and found that asthma clearly and unmistakably preexisted the Veteran's naval service and would be likely to have been exacerbated by high-intensity physical activity such as would be expected to occur during basic training.  However, this examiner found no current asthma disability.  Furthermore, no direct service connection opinion was rendered to determine whether the Veteran's currently diagnosed COPD was etiologically related to service, including the in-service asthma symptoms or breathing difficulties reported by the Veteran.  

Based on the inadequacy of this medical opinion, the Board remanded the claim for additional development in August 2016.  A March 2017 examiner then determined that the Veteran did not have a current diagnosis of asthma, and so offered no opinions about any relationship of asthma to service.  He instead diagnosed the Veteran as currently having emphysema, as opposed to asthma or COPD. The examiner then opined that the Veteran's emphysema was less likely as not (less than a 50 percent probability) incurred or caused by any in-service injury, event, or illness.  This medical opinion was based on the absence of complaint, treatment, or diagnosis of emphysema during service, as well as the Veteran's long history and continued active exposure to tobacco smoke of at least one pack of cigarettes per day.  VA examination, March 2017.  The Board finds this opinion also to be inadequate as the examiner did not take into account the Veteran's credible lay statements of respiratory symptoms occurring during basic training.  See Nieves-Rogdriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Accordingly, given the deficiencies described above in the VA examination reports, the Board finds that a new medical opinion with an adequate supporting rationale is required to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Obtain and associate the Veteran's service personnel records with his claims file, particularly to include any documentation regarding the reason for his early discharge.

3. AFTER completion of the above, send the claims file to a pulmonologist or other respiratory specialist if available, to provide an addendum opinion and clarification regarding the Veteran's respiratory diagnoses.  The Veteran need not be personally re-examined unless the examiner determines that this is necessary.  

The electronic claims file must be made available to the examiner for review.  The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, recent and service medical records, and lay statements.  Pertinent symptomatology and findings should be reported in detail.  
The examiner is asked to respond to the following:

a. Please reconcile the medical conflict as to whether asthma is, or is not, medically diagnosable for this Veteran at any time during the present appeals period, i.e. since October 2011.  As an example, the March 2017 and December 2012 VA examiners found that a diagnosis of asthma was not currently present,  however asthma is noted as an active pulmonary problem, in addition to COPD, on the September 6, 2016 VA preoperative anesthesia evaluation.  Please resolve this medical discrepancy to the extent possible.

b. Please explain the medical relationship between COPD/emphysema and asthma.   (A July 15, 2014 VA nursing notation explains to the Veteran that asthma is a separate diagnosis but asthma is "connected to the COPD.")  Please provide additional detail on the connection, if any, between these conditions.

Is COPD/emphysema medically distinguishable from asthma, or inextricably intertwined for this Veteran?

c. Given the Veteran's credible report of an inability to complete exercises during boot camp and difficulties breathing on exertion, and any other evidence received in the service personnel records about in-service respiratory symptoms, is it at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed respiratory disability 
		i. had onset during active service?
		ii. increased in severity during active service?
		iii. or is otherwise related to active service in any way, including any relationship to asthma or shortness of breath during service?
A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


